United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1267
Issued: September 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 29, 2013 appellant filed a timely appeal from the February 7, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP) denying his claim for compensation.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease causally related to factors of his federal employment.
FACTUAL HISTORY
On February 2, 2012 appellant, then a 59-year-old housekeeping aide, filed an
occupational disease claim (Form CA-2) alleging that an unspecified cleaning product used in
1

5 U.S.C. § 8101 et seq.

the performance of his duties caused cold-like symptoms, including headache and sinus trouble.
He first became aware of his condition and of its relationship to his employment on
May 26, 2011. Appellant notified his supervisor on February 2, 2012. He missed one day of
work between January 30 and 31, 2012. Appellant did not submit medical evidence in support of
his claim. His supervisor noted that he had returned to work and had been assigned to light duty
with no use of chemicals.
On February 8, 2012 OWCP requested additional medical evidence from appellant, as
well as further factual information regarding his alleged exposure. It also requested that the
employing establishment respond to its inquiries regarding appellant’s duties and facts
surrounding the claimed injury.
Appellant submitted emergency treatment notes dated February 6, 2012 from Dr. Shefali
Mishra, a Board-certified physician internist, who diagnosed allergic rhinitis and hypersensitivity
of the hand and requested an allergy test. Dr. Mishra did not address the cause of appellant’s
condition, although in her diagnosis for hypersensitivity, she wrote “hypersensitivity to hand:
chemicals from cleaning agents,” as per the patient history. The treatment notes stated that
appellant was being treated for allergic rhinitis and allergies to an unspecified chemical.
Dr. Mishra noted that appellant stated that there was a chemical reaction with hand swelling and
nose bleeding for five weeks. She also noted that appellant was allergic to amlodipine, a
prescription drug.
Appellant also submitted primary care notes dated January 30, 2012 from Dr. Jaya
Adabala, a Board-certified internist, who noted that appellant had chronic sinusitis. Dr. Adabala
noted that appellant stated that he was having reactions to cleaning liquids.
Appellant submitted a certificate for missed work from the VAMC Memphis Copper
Clinic, which excused his absence from January 30 through 31, 2012. The clinic recommended a
six-month work restriction from exposure to unspecified cleaning liquids that can trigger sinus
problems, along with a restriction from terminal cleaning and bed washing.
In a narrative statement dated February 28, 2012, appellant responded to OWCP’s
inquiries. He stated that his delay between May 26, 2011, when he first realized the existence of
the condition, and January 30, 2012, when he first sought medical treatment, was due to the fact
that he did not realize he had a work-related condition. He sought treatment only when his
doctor in nephrology, whom he did not identify, suggested that his symptoms might be related to
the use of an unspecified cleaning chemical at work. Appellant stated that he was unsure
whether he had any allergies, but that he had an appointment for March 15, 2012. He noted that
the duties of his position included cleaning rooms, making beds, mopping floors and washing
walls that required him to have contact with unspecified chemicals. Since the work restrictions
from exposure to the chemicals were imposed, appellant stated, he had been “a lot better.”
By decision dated March 12, 2012, OWCP denied appellant’s claim, finding that the
evidence was not sufficient to establish that the chemical exposure occurred as described by
appellant. It found that appellant did not respond to the request for additional information or
submit medical evidence necessary to support his claim.

2

By letter dated March 21, 2012, appellant stated that he had submitted a timely response
to OWCP’s request for additional information and medical evidence from his health care
provider. On March 23, 2012 he submitted a request for a review of the written record.
By decision dated February 7, 2013, the hearing representative affirmed the decision of
March 12, 2012. He accepted that appellant was exposed to cleaning products in the course of
his job as a housekeeper; but the medical report was insufficient to establish an allergic condition
caused by such exposure.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.2 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue. The medical evidence required to establish causal
relationship is rationalized medical evidence.6 Rationalized medical evidence is evidence that
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between a diagnosed condition and the identified employment factors. The opinion of the
2

Gary J. Watling, 52 ECAB 278, 279 (2001); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Michael E. Smith, 50 ECAB 313, 315 (1999).

4

See Elaine Pendleton, supra note 2 at 1147-51.

5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

Jacqueline M. Nixon-Steward, 52 ECAB 140, 142 n.6 (2000).

3

physician must be based on a complete factual and medical background, must be of reasonable
medical certainty and supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.7
Neither the mere fact that a disease or condition manifests itself during a period of employment
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.8 While the medical opinion of a physician
supporting causal relationship does not have to reduce the cause or etiology of a disease or
condition to an absolute certainty, neither can such opinion be speculative or equivocal.9
ANALYSIS
The Board finds that the medical evidence of record is insufficient to establish that
appellant sustained an occupational disease following exposure to cleaning products in the
performance of his federal employment duties.
By decision dated February 7, 2013, OWCP’s hearing representative affirmed the denial
of the claim. He addressed the evidence of record and found that appellant was exposed to
cleaning products in the course of his job as a housekeeper. The claim was denied because the
medical reports failed to establish an allergic condition causally related to appellant’s workplace
exposure. The Board affirms this finding.
The medical evidence from Dr. Mishra is of limited probative value. She diagnosed
appellant with allergic rhinitis and hypersensitivity to his hand, and requested an allergy test.
Dr. Mishra did not list a full or accurate history of his exposure or identify the cleaning products
involved. In her diagnosis for hypersensitivity of appellant’s hand, she wrote “hypersensitivity
to hand: chemicals from cleaning agents,” as per the patient history. The treatment notes stated
that appellant was being treated for allergic rhinitis and allergies to an unspecified chemical.
Dr. Mishra noted that he described a chemical reaction with hand swelling and nose bleeding for
five weeks. She did not provide a history including the dates and frequency of appellant’s
exposure to any specific chemical. Dr. Mishra also noted that he was allergic to amlodipine, a
prescription drug, but did not provide objective testing to determine the specific substance
alleged to cause his allergic rhinitis. There is no record of appellant undergoing an allergy test in
the record, though he noted that one had been scheduled for March 15, 2012. As submitted,
Dr. Mishra’s emergency treatment notes dated February 6, 2012 do not contain any opinion
regarding the cause of the diagnosed conditions. Medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.10
The mere fact that a disease or condition manifests itself during a period of employment
or the claimant’s belief that the disease or condition was caused or aggravated by employment
7

Leslie C. Moore, 52 ECAB 132, 134 (2000); Gary L. Fowler, 45 ECAB 365, 371 (1994).

8

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997); Charles E. Evans, 48 ECAB 692, 693 (1997).

9

Samuel Senkow, 50 ECAB 370, 377 (1999).

10

See Michael E. Smith, 50 ECAB 316 n.8 (1999).

4

factors or incidents is insufficient to establish causal relationship.11 To establish causal
relationship, a physician must provide an opinion on whether the employment incident described
caused or contributed to the claimant’s diagnosed medical condition and support that opinion
with medical reasoning to demonstrate that the conclusion reached is sound, logical and
rational.12 Dr. Mishra did not indicate that appellant’s condition was caused by exposure to any
specific substance, nor did she provide objective testing, such as an allergy test, in support of her
diagnosis of allergic rhinitis. Furthermore, her reference to “chemicals from cleaning agents” as
per the patient history is too vague a reference to establish an understanding of the exposure in
question. For these reasons, Dr. Mishra’s opinion is insufficient to meet appellant’s burden of
proof to establish that he sustained an employment-related injury.
Appellant also submitted primary care notes dated January 30, 2012 from Dr. Jaya
Adabala, a Board-certified internist, who noted chronic sinusitis. Dr. Adabala did not provide
objective findings on examination to support her diagnosis or provide a history of dates and
frequency of exposure to any specific substance alleged to cause appellant’s condition. She
noted only that appellant stated that he was having reactions to cleaning liquids. While the
medical opinion of a physician supporting causal relationship does not have to reduce the cause
or etiology of a disease or condition to an absolute certainty, neither can such opinion be
speculative or equivocal.13 Dr. Adabala’s diagnosis of chronic sinusitis contained no etiology of
appellant’s condition; she merely noted what appellant had told her regarding the cause of his
alleged occupational disease. Her reports are insufficient to establish appellant’s claim because
she did not provide medical rationale explaining how specific workplace substances would have
caused or aggravated appellant’s diagnosed chronic sinusitis, which appellant related he first
became aware of in May 2011 and for which he sought medical treatment in January 2012.
Because appellant did not submit a reasoned medical opinion explaining the cause of his
diagnosed condition, he did not meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed occupational disease is causally related to factors of his employment as a mail carrier.

11

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997); Charles E. Evans, 48 ECAB 692, 693 (1997).

12

See John W. Montoya, 54 ECAB 306, 309 (2003); see also H.D., Docket No. 07-1026 (issued October 1, 2007).

13

Samuel Senkow, 50 ECAB 370, 377 (1999); see also A.D., 58 ECAB 149, 158 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the February 7, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 20, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

